department of the treasury internal_revenue_service washington d c number info release date uil conex-166738-02 cc ita dear i apologize for the delay in responding to your inquiry dated date on behalf of your constituent that she owned and used as her principal_residence for less than two years because after her divorce she could not afford to pay the housing costs understands she is not eligible to exclude the gain from the sale of the home under the general rules because she has not owned and used the house as her principal_residence for at least two years however she asks whether the exception for unforeseen circumstances is available to her sold a house in for sales or exchanges occurring after date a taxpayer can exclude up to dollar_figure dollar_figure for certain joint returns of gain on the sale_or_exchange of property to be eligible for the exclusion the taxpayer must have owned and used the property as his her principal_residence for at least two years during the five years before the sale_or_exchange the full exclusion is available only once every two years a taxpayer who does not meet these general rules can claim a reduced exclusion if his her home is sold or exchanged due to a change in place of employment health or to the extent provided in regulations unforeseen circumstances temporary regulations recently published in date provide that a taxpayer’s primary reason for the sale_or_exchange is considered unforeseen circumstances if one of the safe_harbor events occurs during the taxpayer’s ownership and use of the property the safe_harbor events include divorce or legal_separation under a decree of divorce or separate_maintenance may be entitled to claim a reduced exclusion the reduced therefore maximum exclusion worksheet of pub helps the taxpayer calculate the reduced exclusion the reduced exclusion equals the statutory dollar limit of dollar_figure dollar_figure for certain joint filers multiplied by a fraction as determined using the reduced exclusion worksheet the numerator of this fraction equals the shorter of the number of days that the taxpayer used the property as the taxpayer's principal_residence during the 5-year period ending on the date of the sale the number of days that the taxpayer owned the property during the 5-year period ending on the date of the sale or the period of time between the date of a prior sale of another property for which the taxpayer excluded gain under sec_121 and the date of the current sale the denominator of this fraction is two years this fraction may be expressed in years months or days the following example illustrates how to calculate the reduced exclusion assume that an unmarried taxpayer sells a home that the taxpayer has owned and occupied for exactly one year also assume that the taxpayer has not used the sec_121 exclusion during the past two years the sale was by reason of unforeseen circumstances and the taxpayer has not taken depreciation_deductions with respect to the home after date under these facts the reduced exclusion amount would equal dollar_figure dollar_figure x ½ the taxpayer would generally be entitled to exclude gain on the sale up to the reduced exclusion amount of dollar_figure i hope this information has been helpful more information on the sec_121 exclusion publication selling your home may be obtained at www irs gov pub irs- pdf p523 pdf if you have additional questions please contact at sincerely __________________________ william a jackson chief branch income_tax and accounting
